USCA11 Case: 20-14254      Date Filed: 11/19/2021   Page: 1 of 3




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                  For the Eleventh Circuit

                   ____________________

                          No. 20-14254
                   ____________________

UNITED STATES OF AMERICA,
                                               Plaintiff-Appellee,
versus
KATRINA BROWN,
REGINALD BROWN,


                                           Defendant-Appellant.


                   ____________________

          Appeals from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 3:18-cr-00089-MMH-JRK-1
                    ____________________
USCA11 Case: 20-14254         Date Filed: 11/19/2021    Page: 2 of 3




2                      Opinion of the Court                 20-14254


Before WILSON, LAGOA, and ED CARNES, Circuit Judges.
PER CURIAM:
       A grand jury indicted Appellants Katrina Brown and Re-
ginald Brown for crimes relating to their conspiracy to fraudulently
obtain and divert to funds from a loan backed by the Small Business
Administration and a grant from the City of Jacksonville.
       The 38-count indictment charged each Appellant with one
count of conspiracy to commit mail and wire fraud, in violation of
18 U.S.C. § 1349; 13 counts of mail fraud, in violation of 18 U.S.C.
§ 1341; 13 counts of wire fraud, in violation of 18 U.S.C. § 1343; and
6 counts of illegal monetary transactions, in violation of 18 U.S.C.
§ 1957. The indictment also charged Katrina Brown with two
counts of attempted bank fraud, in violation of 18 U.S.C. §§ 1343
and 1349, and two counts of making a false statement to a federally
insured financial institution, in violation of 18 U.S.C. § 1014. The
indictment further charged Reginald Brown with one count of fail-
ing to file a tax return, in violation of 26 U.S.C. § 7203.
        Following a trial that spanned ten days, a jury convicted
Katrina Brown of all the charges against her and Reginald Brown
of all but one of the charges against him. The district court sen-
tenced Katrina Brown to 33 months’ imprisonment and Reginald
Brown to 18 months’ imprisonment. Both timely appealed.
       On appeal, Katrina Brown challenges three of the district
court’s procedural actions at trial and two of its determinations
USCA11 Case: 20-14254         Date Filed: 11/19/2021    Page: 3 of 3




20-14254               Opinion of the Court                         3

related to her sentencing. With respect to Katrina’s procedural
challenges, she argues the district court erred in: (1) allowing clos-
ing arguments to proceed despite the absence of standby counsel
appointed for Katrina, who proceeded pro se; (2) denying Katrina’s
motions to sever her trial from her co-defendant, Reginald; and (3)
permitting the government to make a reference in its closing argu-
ment that “taxpayer money” was being spent on Brown’s fraudu-
lent scheme. With respect to her challenges about her sentencing,
Katrina argues the district court erred in determining that (1) her
intended loss amount was $535,335.68 [D.E. 493 at 59] under the
United States Sentencing Guidelines and (2) her forfeiture and res-
titution amount was $425,335.68 [D.E. 447 at 5].
        Reginald Brown challenges two of the district court’s proce-
dural actions at trial and two of its determinations related to his
sentencing. With respect to Brown’s procedural challenges, he ar-
gues that the district court erred in (1) denying his motions to sever
his trial from his co-defendant, Katrina, and (2) denying his motion
for a judgment of acquittal. Reginald Brown also argues that, at
sentencing, the district court erred in (1) applying the sophisticated
means enhancement and (2) denying his request for the minor role
reduction.
       After a thorough review of the record and the parties’ briefs,
and with the benefit of oral argument, we find that the Appellants’
arguments lack merit, and we affirm their convictions and sen-
tences.
      AFFIRMED.